Case 1:18-cr-00841-VSB Document 54 Filed 12/05/19 Page 1 of 1
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 MICHAEL J. GILBERT

                                                                 michael.gilbert@dechert.com
                                                                 +1 212 698 3886 Direct
                                                                 +1 212 698 0426 Fax
 December 5, 2019

 BY ECF

 The Honorable Vernon Broderick
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re: United States v. David Toles, et al., 18 Cr. 841 (VSB)


 Dear Judge Broderick:

 We write on behalf of Friengy Caraballo, a defendant in the above-captioned case. With the
 government’s consent, we request that the Court adjourn the conference scheduled for December
 6, 2019 at 3:45 p.m. for approximately 30 days. As the Court is aware, Mr. Caraballo submitted
 an application to the Government requesting a deferred prosecution or misdemeanor plea
 disposition. The parties have reached agreement, in principle, that Mr. Caraballo will be pleading
 guilty to a misdemeanor. An adjournment will permit the parties to continue discussions
 regarding this disposition and execute the necessary documentation. We consent to the exclusion
 of time between today and the date of the rescheduled conference, pursuant to 18 U.S.C. §
 3161(h)(7)(A). Thank you for your consideration of this matter.

 Respectfully Submitted,

 /s/ Michael J. Gilbert

 Michael J. Gilbert
 Dechert LLP
 212-698-3886
 michael.gilbert@dechert.com

 Shriram Harid                                                      12/5/2019
 Dechert LLP                                   The status conference scheduled for December 6, 2019 is hereby
 212-649-8744                                  adjourned to January 9, 2020 at 10:30 a.m. The adjournment is
 shriram.harid@dechert.com                     necessary to permit the parties time to continue discussing a
                                               pretrial disposition of this matter. The Court finds that the ends of
 CC:     AUSA Tara LaMorte (By ECF)            justice served by granting a continuance outweigh the best
                                               interests of the public and the defendant in a speedy trial.
                                               Accordingly,it is further ordered that the time between December
                                               5, 2019 and January 9, 2020 is hereby excluded under the Speedy
                                               Trial Act, 18 U.S.C. 3161 (h)(7)(A),in the interest of justice.
